Citation Nr: 0723857	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include an adjustment disorder with 
anxiety and depression.  

2.  Entitlement to service connection for a neurological 
condition due to head trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1961 to September 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the Huntington, West Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  

With regard to the veteran's claim of service connection for 
a psychiatric disorder, to include an adjustment disorder 
with anxiety and depression, it has been held that the Board 
is under a legal duty in such cases to determine if there was 
new and material evidence submitted, regardless of the RO's 
actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board has phrased the issue as 
whether new and material evidence has been received to reopen 
the claim of service connection for a psychiatric disorder, 
to include an adjustment disorder with anxiety and depression 
on the title page of this decision.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
psychiatric disorder in June 1989.

2.  Evidence received since the denial of service connection 
for a psychiatric disorder relates to the previously 
unestablished element of a relationship between current 
psychiatric symptomatology and service.

3.  The veteran does not have a current acquired psychiatric 
disability.

4.  A current neurologic disability, namely dementia with 
behavioral disturbance is the result of a head injury in 
service.



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a psychiatric 
disorder has been received.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  A neurologic condition was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the new and material aspect of the claim for service 
connection for a psychiatric disorder, and on the claim for 
service connection for a neurologic disorder, further 
assistance is unnecessary to aid the veteran in 
substantiating these aspects of his appeal.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, the veteran was provided with VCAA 
notice in a letter dated in November 2003.  The letter told 
the veteran what type of information and evidence was needed 
to substantiate his claim for service connection, what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  He was told to send treatment 
records and service separation documents, and that it was his 
responsibility to ensure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  These notices served to tell him to 
submit relevant evidence in his possession.  In November 
2003, he and his wife reported that all relevant records, 
except for VA treatment, had been previously submitted to VA.  

The veteran has not received notice regarding effective dates 
or ratings.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

The November 2003 letter was provided prior to the February 
2004 decision on appeal in accordance with VCAA requirements.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, the veteran has reported that VA had all pertinent 
records, except for records of VA treatment.  In December 
2003, the RO obtained all VA treatment records.  The veteran 
has submitted a neuropsychologic assessment that contains a 
medical opinion.  This assessment satisfied the requirements 
of an examination under the VCAA.  Further assistance is not 
reasonably likely to assist the veteran with the development 
of his claim.  38 U.S.C.A. § 5103A.

Service Connection- New and Material

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The United 
States Court of Appeals for the Federal Circuit has adopted 
the General Counsel's position.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Board decisions are final when issued unless the Board's 
Chairmen has ordered reconsideration of the decision.  38 
C.F.R. § 20.1100 (2006).  Final Board decisions can be 
reopened only upon submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002).

The definition of new and material evidence was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156).  Because the 
veteran's claim to reopen was initiated after that date, it 
is adjudicated by applying the current version of 38 C.F.R. 
3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

In June 1989, the Board denied service connection for a 
psychiatric disorder.  The Board noted that the service 
records contained a January 1962 entry which noted that the 
veteran had hit his head when he was caught between a trailer 
and a post while unloading trash.  At the separation 
examination in June 1963, the veteran reported a history of 
frequent headaches with bouts of dizziness and of nervousness 
and excessive worry because of difficulty with parents.  He 
was referred for a psychiatric evaluation because of a series 
of disciplinary infractions and poor work performance.  It 
was noted that the veteran often got into trouble as a 
juvenile and began amassing a record after his father 
deserted him.  He showed no signs or symptoms of a psychosis 
or organic brain disorder on mental status examination.  Some 
features of emotional instability were noted.  A mild 
emotional instability reaction was noted on the separation 
examination report.  

The Board further observed that service personnel records 
included an enlistment record, which showed that the veteran 
had been in a diagnostic center for eight days after breaking 
a window.  They also showed excellent ratings for conduct and 
efficiency until November 1962 when the ratings changed to 
good, then to fair, and then unsatisfactory.  The records 
further revealed disciplinary action for gambling, incurring 
excessive personal debt, and sleeping while on guard duty.  

The Board also noted a September 1986 report from F. Baxter, 
M.D., Ph. D., that contained a handwritten diagnosis of manic 
depressive reaction and a January 1987 report from the same 
physician that included an impression of chronic anxiety.  In 
a February 1987 report, J. Eden, M.D., noted that the veteran 
reported having been nervous and tense his whole life and 
getting into trouble beginning when he was 16 years old, 
after his father had left.  The diagnoses were generalized 
anxiety disorder and dysthymic disorder.  In a March 1987 
report, B. Warren, Ph. D., indicated that the veteran 
appeared to have emotional problems and difficulties dating 
back to when he was a young teenager.  The Board also 
observed that in an April 1987 letter, Dr. Eden indicated 
that the veteran was being treated for bipolar disorder.  In 
a May 1987 letter, Dr. Baxter opined that in reviewing the 
veteran's discharge papers from service, his manic-depressive 
reaction existed while the veteran was in service.  

The Board further observed that at the time of an October 
1987 VA examination and social and industrial survey, no 
evidence of depression or manic excitement was noted.  The 
diagnosis was immature and emotionally unstable personality.  

The Board further noted that in a December 1987 letter, Dr. 
Eden stated that the veteran had numerous character and 
behavior problems that were not likely to respond to any sort 
of treatment and indicated that the veteran was being treated 
for a minor depressive disorder.  The Board also reported 
that in an August 1988 note, P. Odom, M.D., indicated that he 
treated the veteran for a chronic nervous disorder, and that 
at the time of a March 1989 VA mental health intake 
evaluation, diagnoses of bipolar disorder without psychosis 
and passive aggressive personality disorder were rendered.  

The Board noted that the service medical records did not 
indicate the presence of an acquired psychiatric disorder in 
service.  Although the veteran was hit in the head in January 
1962, there were no signs or symptoms of psychosis or organic 
brain disorder found when he was psychiatrically evaluated in 
June 1963.  The Board observed that the service personnel 
records showed that the veteran's performance declined but 
that an emotional instability reaction was diagnosed.  The 
Board also noted that Dr. Baxter's opinion that the veteran 
had a manic-depressive reaction while in service was 
unsupported by contemporaneous findings.  It further observed 
that even Dr. Eden, in December 1987, confirmed that the 
veteran had numerous character and behavior problems and that 
other evidence supported that the veteran had a personality 
disorder, a congenital and developmental defect that was not 
considered a disease under the laws authorizing compensation.  

The Board stated that the veteran may have been gambling in 
service but gambling itself was not sufficient to demonstrate 
the presence of a psychosis or neurosis.  Moreover, the 
earliest medical evidence of an acquired psychiatric disorder 
was several years after service and several years after the 
presumptive period for psychosis expired.  The Board found 
that the veteran's personality disorder was not a disease 
within the meaning of applicable legislation providing 
compensation benefits and that an acquired psychiatric 
disorder was not incurred in or aggravated by peacetime 
service and that a psychosis may not have been presumed to 
have been incurred in service.  

Evidence added to the record subsequent to the June 1989 
decision included VA treatment records containing diagnoses 
of a mixed bipolar disorder, also shown in records prior to 
June 1989.

Also added to the record were the results of a September 2003 
neuropsychological assessment performed at the Southern Hills 
Rehabilitation Hospital, by Chester Frethiem, Psy.D, a 
clinical neuropsychologist.  Following a comprehensive 
examination of the veteran, a diagnosis of dementia with 
behavioral disturbance was rendered.  In the discussion and 
recommendation section of the report, it was noted that the 
veteran's neuropsychological test results showed his general 
intelligence to be in the average range.  However, there was 
focal impairment of specific cognitive abilities including 
mild to moderate impairment of visual spatial skills, severe 
impairment of the ability to retain visual information, and 
moderate to severe impairment of higher level cognitive 
function.  On the other hand, there was evidence of above 
average abilities with regard to arithmetic, attention, and 
concentration.  

The examiner noted that apparently the veteran was gifted in 
these particular areas from an early age.  He stated that the 
neuropsychological findings would be consistent with the 
effects of a closed head injury with focal damage to the 
right hemisphere and frontal areas of the brain.  He further 
noted that patients with this pattern of cognitive impairment 
frequently experienced associated personality deficits such 
as impaired impulse control, reduced emotional controls, 
impaired interpersonality skills, increased irritability, 
etc.  He indicated that this would help explain the apparent 
increase in behavior problems after the head injury that 
happened in the military.  He observed that the subsequent 
diagnosis of a bipolar mood disorder following head injury 
would not be uncommon.  

The previous denial was essentially based on a finding that 
the evidence did not show a link between a current acquired 
psychiatric disability and service.  The September 2003 
evaluation, wherein the examiner noted that the 
neuropsychological findings would be consistent with the 
effects of a closed head injury with focal damage to the 
right hemisphere and frontal areas of the brain, and that 
this would help explain the apparent increase in behavior 
problems after the head injury that happened in the military, 
with a diagnosis of a bipolar mood disorder following head 
injury not being uncommon, relates current psychiatric 
symptomatology to an injury in service, and creates the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Because new and material evidence has been received the claim 
is reopened and adjudicated on the merits.  The veteran is 
not prejudiced by adjudication of the claim on the merits, 
because he has essentially argued his claim on the merits 
throughout the course of the appeal.  Bernard v. Brown.

Merits

The service medical records document a head injury in 1962.  
The necessary element for service connection of an in-service 
injury is thus satisfied.

Dr. Frethiem has provided evidence of a link between current 
psychiatric symptomatology and the in-service head injury.  
Dr. Frethiem ultimately concluded, however, that the veteran 
did not have an acquired psychiatric disability, and 
diagnosed only dementia with behavioral disturbance.  

Although VA treatment records contain current assessments of 
bipolar disorder, these assessments do not reflect any 
consideration of the veteran's in-service head injury.  Dr. 
Frethiem's examination and opinion are therefore more 
probative.  As the most probative evidence is that the 
veteran does not have an acquired psychiatric disability, the 
weight of the evidence is against the grant of service 
connection and the claim is denied.

Neurologic Disability

Dr. Frethiem's opinion provides competent evidence linking a 
current neurologic disability to a head injury in service.  
The opinion, thus, satisfies each of the three requirements 
for service connection.  While other theories have been 
advanced over the years, the Board resolves reasonable doubt 
in the veteran's favor and concludes that service connection 
is warranted for a neurologic disorder, namely dementia with 
behavior changes.





						(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for a psychiatric 
disorder.

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a neurologic 
disability, dementia with behavior changes, is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


